         Case 1:20-cv-09250-PGG Document 9 Filed 02/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DOVID KOHN,

                          Plaintiff,
                                                                 ORDER
            - against -
                                                             20 Civ. 9250 (PGG)
ACTING SECRETARY CHAD WOLF,
Acting Secretary of United States
Department of Homeland Security, ACTING
DIRECTOR TONY H PHAM, Acting
Director, United States Immigration &
Customs Enforcement, JOHN J.
HARTNETT, Deputy Field Office Director,
Office of Enforcement and Removal
Operations, United States Immigration &
Customs Enforcement-New Orleans District,
UNITED STATES DEPARTMENT OF
HOMELAND SECURITY, and UNITED
STATES IMMIGRATION AND CUSTOMS
ENFORCEMENT,

                          Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              The conference scheduled for February 25, 2021 is adjourned sine die. The
following schedule will apply to the Government’s anticipated motion to dismiss (see Dkt. No.
8):

   1. The Government’s motion is due by March 10, 2021;

   2. Plaintiff’s opposition is due by March 24, 2021; and

   3. The Government’s reply, if any, is due by March 31, 2021.

Dated: New York, New York
       February 23, 2021
